Citation Nr: 1745786	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-14 521	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for anemia.

2.  Entitlement to service connection for endometriosis.

3.  Entitlement to service connection for left hip disability.

4.  Entitlement to service connection for visual disturbances.

5.  Entitlement to service connection for right carpal tunnel syndrome.

6.  Entitlement to an initial rating in excess of 10 percent for right hip strain prior to April 6, 2015, and in excess of 20 percent from April 6, 2015.

7.  Entitlement to an initial rating in excess of 10 percent for right shoulder impingement syndrome prior to April 6, 2015, and in excess of 20 percent from April 6, 2015.

8.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

9.  Entitlement to an initial rating in excess of 10 percent for cervical spine strain, rated as 10 percent disabling.

10.  Entitlement to an initial rating in excess of 10 percent for right cubital tunnel syndrome, status post ulnar nerve transposition with residual scar.

11.  Entitlement to a separate, compensable rating for right cubital tunnel syndrome.

12.  Entitlement to an initial rating in excess of 10 percent for left cubital tunnel syndrome.  

13.  Entitlement to an initial rating in excess of 10 percent for adjustment disorder, prior to February 28, 2012.

14.  Entitlement to a rating in excess of 30 percent for adjustment disorder, from February 28, 2012 to May 19, 2013.

15.  Entitlement to a rating in excess of 50 percent for adjustment disorder, from May 20, 2013.

16.  Entitlement to a compensable rating for allergic rhinitis with sinusitis.

17.  Entitlement to a compensable rating for onychomycosis.

18.  Entitlement to a compensable rating for irritable bowel syndrome (IBS) prior to April 14, 2015.

19.  Entitlement to a rating in excess of 30 percent for IBS from April 14, 2015.

20.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of the March 2009 rating decision the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.

During the course of the Veteran's appeal, the RO issued a rating decision in June 2015 awarding increased ratings for the Veteran's right hip and right shoulder disabilities and irritable bowel syndrome, effective in April 2015.  During the course of the Veteran's appeal, the RO also awarded a 30 percent rating for adjustment disorder, effective February 28, 2012, and a 50 percent rating, effective May 20, 2013.

As higher ratings for the disabilities are available prior to and from these dates, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). The claims have been characterized accordingly on the title page.

The Board notes that the Veteran has been assigned a 10 percent rating for right cubital tunnel syndrome, status post right sided ulnar nerve transposition with residual scar, evaluated on the basis of associated scarring.  Given that the Board is also considering any neurological impairment stemming from the disability itself, the Board has added the issue of entitlement to a separate rating for right cubital tunnel syndrome, as noted on the title page.

The law provides that a total disability evaluation based on individual unemployability due to service-connected disability may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38C.F.R. §§ 3.340, 3.341, 4.16.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  Recent treatment records reflect that the Veteran had quit her job, is no longer working and reported substantial interference from her service-connected disability, and thus a claim for TDIU is a component of the increased rating claims on appeal before the Board. Accordingly, the Board has jurisdiction over this issue.

The issues of entitlement to service connection for right carpal tunnel syndrome and visual disturbances, as well as the issues of increased rating for right shoulder, right hip, cervical spine, and lumbar spine disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Anemia had its onset in service.

2.  Endometriosis had its onset in service.

3.  Left hip disability, diagnosed as degenerative joint disease, had its onset in service.

4.  The Veteran's left cubital tunnel syndrome has been manifested by no more than mild incomplete paralysis of the left ulnar nerve.

5.  The Veteran's cubital tunnel syndrome, status post ulnar nerve transposition with residual scar has been manifested by one painful scar; the scar does not measure an area greater than 77 square centimeters and is not productive of separately ratable impairment other than paralysis of the ulnar nerve.

6.  The Veteran's right cubital tunnel syndrome has been manifested by no more than mild incomplete paralysis of the right ulnar nerve.

7.  Throughout the appeal period, the Veteran's adjustment disorder has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

8.  The Veteran's allergic rhinitis with sinusitis is manifested by nasal congestion, watery eyes, and sneezing, but not by polyps or greater than 50-percent obstruction in both nasal passages or total obstruction in one nasal passage; or, one or two incapacitating episodes per year of sinusitis requiring prolonged (4 to 6 weeks) antibiotics or 3 to 6 non-incapacitating sinusitis episodes per year.

9.  The Veteran's onychomycosis requires intermittent use of systemic treatment.

10.  Throughout the appeal period, the Veteran's IBS has been manifested by alternating diarrhea and constipation with more or less constant abdominal distress.




CONCLUSIONS OF LAW

1. Anemia was incurred in service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  Endometriosis was incurred in service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

3.  Left hip degenerative joint disease was incurred in service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017).

4.  The criteria for an initial rating in excess of 10 percent for left cubital tunnel syndrome are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8716 (2017).

5.  The criteria for an initial rating in excess of 10 percent for right cubital tunnel syndrome, status post ulnar nerve transposition with residual scar, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8716-7804 (2017).

6.  The criteria for a separate, 10 percent rating for right cubital tunnel syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8716 (2017).

7.   The criteria for an initial, 50 percent rating for adjustment disorder, prior to February 28, 2012, are met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2017).

8.  The criteria for a 50 percent rating for adjustment disorder, from February 28, 2012 to May 19, 2013, are met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2017).

9.  The criteria for a rating in excess of 50 percent rating for adjustment disorder, from May 20, 2013, are not met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2017).

10.  The criteria for an initial, compensable rating for allergic rhinitis have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2017).

11.  The criteria for an initial 10 percent rating for onychomycosis are met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7813-7806 (2017).

12.  The criteria for an initial 30 percent rating for IBS, prior to April 14, 2015, are met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319.

13.  The criteria for a rating in excess of 30 percent rating for IBS, from April 14, 2015, are not met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes anemia and arthritis. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including anemia and organic diseases of the nervous system are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



A. Anemia

The Veteran contends that service connection for anemia is warranted, as the disability had its onset in service.

The Board notes that service treatment records from Fort Eustis dated in 2008 include assessment of anemia in the problems list.

On VA QTC examination in November 2008, the Veteran reported that she had been diagnosed with anemia in 2008.  As a result of this condition, she had light-headedness, headaches, easy fatigability, and weakness.  After physical examination, the examiner indicated that there was no diagnosis of anemia as there was no pathology to render a diagnosis.  There was no residual of vascular infarction.

Assessment of anemia was continued to be noted in post-treatment records from Fort Eustis, including reports dated in 2008 shortly after discharge.

An August 2010 VA treatment record notes that the Veteran's anemia had resolved, and hemoglobin was normal.

In this case, the record reflects in and post-service diagnosis of anemia.  While this condition may have resolved, the U. S. Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Given that the Veteran filed a claim for service connection for anemia at the time of her discharge in 2008, the Board finds that the requirement of current disability has been satisfied.

As the record reflects assessment of anemia with clear onset during active service, service connection for anemia is warranted. 38 C.F.R. § 3.303(a).

B.  Endometriosis

The Veteran likewise claims that service connection for endometriosis is warranted, as she believes that the disability had its onset in service.

Fort Eustis outpatient treatment records during the Veteran's period of active service include an August 2008 report indicating that the Veteran presented with complaint of pain, abnormal menses, and dysmenorrhea.  At that time she was assessed with female pelvic pain, dysfunctional uterine bleeding, and endometriosis adenomyosis.  A September 2008 report notes a history of endometrial ablation.

On VA QTC examination in November 2008, the Veteran reported that she had been diagnosed with endometriosis, fibroids, and adenomyosis status post endometrial ablation and myomectomy.  The condition had existed in 2008.  She stated that she experienced irregular menstruation, heavy menstruation and pelvic pain.  The examiner determined that there was no diagnosis because there was no pathology to render a diagnosis.

However, post-service VA treatment records reflect continued assessment of endometriosis, status post ablation in 2008.  A June 2010 VA treatment report reflects assessment of endometriosis, status post ablation.  Her periods were lighter and shorter than before the ablation, but she still had pelvic cramps. An April 2011 VA treatment report reflects that the Veteran still reported cramps, but no heavy bleeding, since the endometrial ablation.

In addition, a May 2009 private treatment record lists diagnosis of endometriosis.

In sum, the record reflects diagnosis endometriosis during active service.  Post service residuals, including pelvic pain, have been indicated. The Board notes the 2008 examiner found no pathology to render a diagnosis.  However, continued post-service treatment records reflect diagnosis of endometriosis, status post ablation.  

The Board considered remanding for further development including an additional VA examiner's opinion addressing post-service notations of endometriosis, evidence of endometriosis in service, and the Veteran's credible and competent lay statements.  However, the Board finds that a decision may be reached on the basis of the totality of the evidence of record.  Here, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's endometriosis is related to service, as there is clear notation of diagnosis of endometriosis with onset in service, and chronic post-service residuals of endometriosis indicated shortly after discharge.  The Veteran has reported chronic endometriosis and there is no evidence to the contrary.

As the record reflects assessment of endometriosis, status post ablation, with clear onset during active service, service connection for endometriosis is warranted. 38 C.F.R. § 3.303(a).

C.  Left Hip

In regard to the claimed left hip disability, review of the Veteran's service treatment records include reports from Fort Eustis noting assessment of joint pain, localized in the hip, though the particular hip is not identified.  In August 2008, she presented with complaint of right hip pain, and was assessed with trochanteric bursitis, though no complaints related to the left hip were noted.

On VA QTC examination in November 2008, the Veteran reported that she had experienced bilateral hip pain since 2003.  She reported pain in both hips that occurred constantly.  After physical examination, the examiner diagnosed left hip strain.

A July 2010 report notes bilateral hip pain consisted with degenerative joint disease.  An October 2010 report notes chronic hip pain since 1996.  Bilateral trochanteric bursitis was indicated.  In April 2011, the Veteran reported bilateral hip pain present since 1996. She was assessed with right greater than left trochanteric bursitis

On VA examination in April 2015, after physical examination and x-ray, the examiner diagnosed left hip degenerative arthritis.

In sum, the record reflects current left hip disability, diagnosed as degenerative joint disease.  Thus, the remaining question is whether the Veteran's left hip degenerative joint disease is causally related to service.   As noted above, service connection for chronic diseases, such as arthritis, may be established by a showing of a continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d at 1338.

Here, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's degenerative joint disease of the left hip is related to service, despite lack of documentation specifically pertaining to the left hip in service.  VA treatment record disclosed numerous complaints of left hip pain, which the Veteran dated to service.  More importantly, at the VA examination in November 2008, just two months after discharge, the Veteran reported chronic bilateral hip pain, and she was assessed with left hip strain.

There is no adequate negative etiological opinion of record.  The 2015 VA examiner did note that arthritis was not shown on x-ray at the time of discharge, and that the Veteran's arthritis was age-related.  However, no definitive opinion on whether the disability was at least as likely as not related to service was expressed.

The Board is within its province to weigh the Veteran's statements regarding the symptomatology she has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that she has experienced symptoms of left hip pain in and since service, and VA treatment records and examinations from very close in time to her discharge from service are consistent in this regard. The Board therefore finds her statements that she has experienced symptoms of left hip pain are credible. 

For the reasons discussed above and resolving all doubt in favor of the Veteran, the Board finds that service connection for left hip degenerative joint disease is warranted.


II. Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). To the extent that some of the disabilities on appeal have been assigned staged ratings, the Board has considered the propriety of the rating at each stage.

A. Right and Left Cubital Tunnel

The Veteran's right and left cubital tunnel syndrome are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8716 neuralgia of the ulnar nerve.

This Diagnostic Code provides that mild incomplete paralysis of the ulnar nerve is to be rated as 10 percent disabling for either the major or minor extremity.  A 20 percent rating is assigned for moderate incomplete paralysis of the ulnar nerve of the minor arm, while it is 30 percent for the major arm.  A 30 percent rating is also assigned for severe incomplete paralysis of the minor arm, while it is 40 percent for the major extremity.  Finally, complete paralysis of the ulnar nerve; the "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb, flexion of the wrist weakened, warrants a 50 or 60 percent rating depending on whether the minor and major extremity is warranted.

The Board notes that the Veteran's right cubital tunnel syndrome has been assigned a 10 percent rating pursuant to Diagnostic Code 7816-7804, on the basis of painful scarring.

On VA QTC examination in November 2008, the Veteran reported that she was diagnosed with bilateral cubital tunnel syndrome, status post right ulnar nerve transposition.  As a result of the condition, she experienced tingling, numbness, abnormal sensation, pain, anesthesia, and weakness of the elbow.  There was no paralysis.  Her symptoms occurred constantly.  She had to take frequent breaks during repetitive activities.  She was right handed.

Examination revealed one scar of the right elbow measuring 11 by .5 centimeters.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.

On the right and left, there was tenderness and positive Tinel's at the cubital tunnel.  She could tie shoelaces, fasten buttons, and pick up a piece of paper without difficulty.  On examination of hand dexterity, the right hand fingertips could approximate the proximal transverse crease of the palm.

Neurological examination of the upper extremities revealed that sensory and motor function was within normal limits.  The right and left upper extremities revealed biceps and triceps jerk of 2+.  Examination of the hands and wrists revealed Tinel's sign was absent.  Phalen's test was negative.  The examiner diagnosed bilateral cubital tunnel syndrome involving both ulnar nerves.

On VA examination in November 2010, the Veteran reported that she had experienced several years of paresthesias into the ulnar aspect of the hands on both sides.  The numbness in her ring finger and fifth finger was intermittent and generally occurred with prolonged use of the hands.  She did not use a brace.  The symptoms increased when her hands were over head or when she combed her hair.  Generally it lasted for a few minutes and then resolved.  She was right-handed.  

The examiner noted that there was a well-healed surgical scar 4 centimeters in length over the right medial elbow, and this was proximal to the right medial elbow.  There was deep tenderness over the ulnar nerve on both the operated and unoperated side.  Palpation over the ulnar nerved caused paresthesias in the ulnar distribution of the hands on both sides.  There was no gross deformity noted in the examination.   The examiner diagnosed bilateral cubital tunnel syndrome.

The Veteran underwent nerve conduction/EMG studies in December 2010, at which time there was no electrodiagnostic evidence of left median mononeuropathy, bilateral ulnar mononeuroapthies and polyneuropathy.  There was evidence of very mild sensory right median mononeuropathy with demyelinating features.  

A July 2012 VA occupational therapy consult reflects that the Veteran had a diagnosis of ulnar neuropathy and was referred for elbow splint.  She brought a recent EMG which showed bilateral medial and ulnar nerve compression consistent with carpal and cubital tunnel, respectively.  She reported symptoms of numbness, tingling, and pain at the wrist and elbow.  

VA EMG consult dated in December 2013 reflects that the Veteran presented with complaint of right greater than left upper extremity paresthesias and pain.  Symptoms were present in the right fourth-fifth digits and medial palm.  On the left, they were present in the entire hand.  She had decompression surgery in 2007 which provided some relief, but then began to experience issues again years later.  

Physical examination revealed 5 out of 5 strength except for the fingers, which was 4+.  On sensory examination, light touch was decreased in the entire right palm and right dorsal hand and forearm.  It was also decreased in the left medial palm.  Pinprick was decreased at the bilateral thenar eminences and second digits.  Reflexes were 2+ throughout.  Tinel's sign was positive at the left elbow, and negative at the right and bilateral wrists.  Phalen's sign was negative bilaterally.

A December 2013 EMG study revealed very mild left ulnar motor neuropathy with ulnar motor slowing at the blow.  There was no electrodiagnostic evidence of carpal tunnel syndrome bilaterally or right ulnar neuropathy.  The Veteran was advised to wear an elbow splint at night for the left.

On VA treatment in January 2015, the Veteran reported that she had persistent symptoms of numbness/tingling in the bilateral median nerve distribution, worsened after use during the day.  Objectively, there was no evidence of thenar atrophy or first dorsal interosseous atrophy.  She had persistent tenderness to palpation over the A1 pulley of the right long finger with a small palpable nodule that caught on the extremes of motion.  She had intact sensation in all digits.  Tinel's sign was negative at the wrists but positive at the right forearm and bilateral cubital tunnels.  She was assessed with compression neuropathies of the bilateral hands in ulnar nerve distribution, as well as right long finger triggering (now resolved).

A January 2015 VA EMG consult reflects that the Veteran reported paresthesias of the bilateral upper extremities that started in 1996.  She was status post right cubital tunnel release in 2006.  She indicated tingling/numbness of the bilaterally hands, right greater than left, located in the median and ulnar distribution.  Associated throbbing and stiffness was also noted.  Stiffness occurred in the morning for about 1 hour.  She also noted radiating neck pain to the right hand twice a year.  The sensation of tingling/numbness was intermittent.  There was bilateral hand fatigue and weakness.  Aggravating factors included hand use, opening jars, and computer use. 

On physical examination, strength and range of motion were full.  There was tenderness to palpation at the lateral aspect of the elbow bilaterally, and tenderness to palpation along the mid-posterior traps on the right.  Sensory examination revealed that soft touch was decreased at the right fourth/fifth digit.  Sharp touch was decreased at the left fifth digit and right fourth digit.  Reflexes were 1+ bilaterally.  Strength was 4/5 to 5/5 bilaterally. Tinel's sign was negative at the wrist and elbow.  Phalen's sign was positive on the left (fifth digit).  

EMG studies yielded an impression of mild median sensory mononeuropathy with primarily demyelinating features at the left wrist (left mild carpal tunnel syndrome).  Physical examination was consistent with bilateral lateral epicondylitis.  She was recommended to wear a neutral wrist splint on the left hand at night during aggravating activities.

On VA examination in April 2015, the Veteran reported that, since her last examination, she had elevated pain in both arms that travelled to her hands and had resulted in bilateral hand weakness.  She stated that, three months ago, she developed an increase in her left elbow and forearm pain, and described the pain as throbbing and aching.  She stated that her fourth and fifth fingers were primarily affected.  Recently, her right elbow, forearm, and hand became more painful, so she had been using her left hand more as of late.  She stated that her right hand pain was also primarily in the fourth and fifth fingers, but she will also have pain in the thumb, index, and middle fingers periodically.  She stated that her primary care physician believed that she had rheumatoid arthritis and she was due to have an evaluation with a rheumatologist.  Her EMG study in January 2015 showed mild carpal tunnel in the left hand/wrist but was otherwise normal.

The examiner noted that the symptoms attributed to the Veteran's peripheral nerves condition included moderate constant pain, severe intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness of the bilateral upper extremities.

Muscle strength test revealed normal strength for elbow flexion, elbow extension, pinch, wrist flexion, and wrist extension bilaterally.  Grip strength was reduced to 4/5 (active movement against some resistance) bilaterally.  There was no muscle atrophy.  Reflexes were normal for the biceps and brachoradialis, but 1+ (hypoactive) for the triceps bilaterally.

Sensory examination was normal for the shoulder, inner/outer forearm, and hand/fingers bilaterally.  There were no tropic changes attributable to peripheral neuropathy.  Phalen's and Tinel's sign were negative bilaterally.

The examiner indicated that there was incomplete paralysis of the median nerve on the left, but no other nerve involvement.  The examiner noted that the Veteran used a brace for the wrist at night.  

The examiner diagnosed bilateral cubital tunnel syndrome.

In an accompanying scars examination also conducted in April 2015, the examiner noted that the Veteran underwent right nerve transposition for cubital tunnel in 2006, which left a scar that had become painful.  The Veteran stated that she had a prickly sensation, but the tissue at the scar was numb.

The examiner noted that there was one painful scar over the right elbow.  There were no unstable scars.  The scar was superficial and non-linear, measuring 11 by .5 centimeters.  The total area involved was 5.5 centimeters.  There was loss of sensation at the scar and surrounding tissue.  

The examiner diagnosed scar, status post right elbow cubital tunnel post nerve transposition.  

With respect to the left (minor) extremity, the Board notes that the Veteran has been assigned a 10 percent rating for mild incomplete paralysis.  However, the Board finds that the criteria for a next higher, 20 percent rating on the basis of moderate incomplete paralysis have not been met.  In this regard, the Board notes that the Veteran's left cubital tunnel syndrome has been manifested by pain, weakness, and numbness of the extremity.  However, strength in this extremity has been full or nearly full (4/5) across examinations and treatment records.  Reflexes have been 2+ or on a few occasions slightly reduced at 1+.  Sensory examinations have yielded some findings of diminished sensation, but otherwise demonstrate intact sensation.  There have been no consistent neurological findings across examination and treatment records.  Even EMG studies revealed one finding of mild ulnar neuropathy in December 2013, but otherwise no left ulnar neuropathy was identified on December 2010 or January 2015 EMG studies.  For the foregoing reasons, the Board concludes that a rating in excess of 10 percent for left cubital tunnel syndrome is not warranted.

With respect to right cubital tunnel syndrome, the Board notes that the Veteran has been assigned a 10 percent rating on the basis of scarring associated with the Veteran's right cubital tunnel syndrome.  Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating, while a 20 percent rating is warranted for three or four of such scars.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804.

In this case, the record reflects one such painful scar.  Accordingly, a higher rating on this basis is not warranted.

The Board has considered whether the Veteran is entitled to a higher rating on the basis of scarring pursuant to any other relevant diagnostic code.  As the scar does not measure an area of at least 77 square centimeters, rating in excess of 10 percent under Diagnostic Code 7801 is not warranted.  Diagnostic Code 7802 does not provide for a rating in excess of 10 percent.  While the scar is shown to be productive of some numbness, this functional impairment is addressed in the separate rating for cubital tunnel discussed below.

In this case, the Board also finds that a separate 10 percent rating for mild intermittent paralysis of the ulnar nerve of the major extremity is warranted.  In so find, the Board notes that the Veteran's right cubital tunnel syndrome has been manifested by pain, weakness, and numbness of the right arm/elbow/hand not solely limited to the scarring noted on examination.  There have been occasional findings of decreased sensation, strength, and reflexes in the right upper extremity as well.  For the foregoing reasons, the Board concludes that a 10 percent rating under Diagnostic Code 7816 is warranted.

The Board also finds that the criteria for a next higher, 20 percent rating on the basis of moderate incomplete paralysis have not been met.  As with the left upper extremity, strength in this extremity has been full or nearly full (4/5) across examinations and treatment records.  Reflexes have been 2+ or on a few occasions slightly reduced at 1+. Sensory examinations have yielded some findings of diminished sensation, but sensation is otherwise intact.  There have been no consistent neurological findings across examination and treatment records, and EMG studies have not revealed ulnar neuropathy in the right upper extremity.  Based upon the foregoing, the Board finds that a separate, 10 percent rating but no higher, is warranted for right cubital tunnel syndrome.

B.  Adjustment Disorder

The Veteran contends that she is entitled to an increased rating for her adjustment disorder.

The Veteran's adjustment disorder is rated as 10, 30, and 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440.  This Diagnostic Code provides that adjustment disorder should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the General Rating Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

To the extent that the medical evidence reflects diagnoses of other psychiatric disorders, where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

VA has changed its regulations, and now requires use of fifth edition of the DSM (DSM-5) effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date. 79 Fed. Reg. 45093  (Aug. 4, 2014). 

As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of psychiatric disorder. Id.  However, the examiner's discussion of symptoms associated with any assigned score would still be useful in evaluation of psychiatric disabilities.

On VA QTC examination in November 2008, the Veteran reported symptoms of insomnia, night time awakening, fatigue, anxiety, and occasional sadness.  She indicated that the symptoms affected her total daily functioning, which was fair.  She had received psychotherapy as often as 2 times per month.  The Veteran indicated that she was in the process of divorcing her second husband.  She described the relationships with her children as good.  She worked part time at the Army chapel.  Her relationships with her supervisor and coworkers were good.  She had not lost any time from work.

On mental status examination, orientation was within normal limits.  Behavior, appearance and hygiene were appropriate.  She maintained good eye contact during the exam.  Affect and mood were abnormal with disturbances of motivation and mood.  She appeared sad throughout the interview.  Speech and communication were within normal limits.  Concentration was also within normal limits.  Panic attacks were absent.  There were signs of suspiciousness in that she did not trust anyone in her family because they had abused her.  There was no history or presence of hallucinations or delusions.  Obsessional rituals were absent.  Thought processes were appropriate and judgment was not impaired.  Abstract thinking was normal.  Memory was within normal limits.  Suicidal and homicidal ideation was absent.

A diagnosis of adjustment disorder along with a GAF score of 72 was assigned.  The examiner indicated that the Veteran had some interference in performing activities of daily living.  She was able to maintain effective work/school and social relationships.  The best description of the Veteran's current psychiatric impairment was psychiatric symptoms controlled by continuous medication.

A March 2009 VA mental health treatment report reflects that the Veteran presented with worsening anxiety and depression over the last year.  She indicated that she experienced ruminations, excessive worry, fatigue, restlessness, initial and middle insomnia, and irritability.  She had panic attacks about 3 times per week.  She always felt on edge and alert, and was hypervigilant in crowds.  In general, she isolated herself and did not leave the house unless necessary.  This isolative behavior led to poor communication with her husband, who found this disruptive in their relationships, particularly because she had a lot of irritability.  

The Veteran also experienced depression with diminished interested in activities, fatigue, concentration problems, sleeping problems, and negative self-esteem.  She had suicidal ideation in the past, though she indicated she would not harm herself because of her religion and her family.  She reported that she was close to her daughter and family.  She attended church regularly.

On mental status examination, mood was depressed and anxious, while mood was congruent and restricted.  Thought process was coherent and goal-directed.  She denied perceptual disturbances.  She was alert and oriented with intact concentration and memory.  Insight and judgment were described as good.

The examiner diagnosed posttraumatic stress disorder (PTSD) from childhood abuse and major depressive disorder.  A GAF score of 60 was assigned.

In March 2010, the Veteran complained of trouble sleeping and concentration, anxiousness, nervousness, fears, and worrying too much.  She reported anxiety attacks that occurred once or twice a week, usually cued by interpersonal conflicts.  Depressive symptoms included loss of interest, lack of energy, poor concentration, and thoughts about death.  She also reported symptoms suggestive of a hypomanic episode during which she had an elevated mood, reduced need for sleep, racing thoughts, talkativeness, distractibility and restless.  These occurred 2 to 3 times per week.

She worked as an adjunct professor at a college on a part-time basis.  Prior to this, she worked as a regional manager for a transportation company and he to quit due to daily headaches and inability to keep a regular work schedule. 

The Veteran presented as neatly dressed in casual attire.  She displayed no psychomotor agitation or retardation.  Her speech was clear and articulate.  She was alert and cooperative during the interview, and oriented.  Her attention, concentration, and memory were grossly intact.  She reported no suicidal or homicidal ideations.  In addition, she reported no audio or visual hallucinations or delusions.  Her thought processes were logical and goal-directed, and her thought content was negative for delusions.  Her affect was sad in quality. 

The examiner diagnosed PTSD and bipolar II disorder, and assigned a GAF score of 45.

On VA examination in November 2010, the Veteran reported that the Veteran worked part-time in an administrative position at a college. She stated that she used to work as a regional transportation manager for a railroad transportation company but left the job due to inability to be around many people and increased depression.  She indicated that she had married in 2009.  She attended church and had family over on special occasions.  She and her husband went to the movies and took care of things around the house.

On mental status examination, there was no impairment of thought process or communication.  Delusions, hallucinations and their persistence were denied.  She was casually dressed with adequate grooming, a fair mood, flat affect, and appropriate eye contact.  She was minimally responsive and guarded.  She stated that she had thoughts of suicide the prior week because of a conflict with her spouse, but had no plans.  She denied thoughts of harm to others.  The Veteran was oriented to person, place, situation, date and time.  She indicated some memory difficulties, like forgetting to pay bills, remembering appointments.  The Veteran denied obsessive or ritualistic behavior that interfered with routine activities.  Speech was within normal limits.  With respect to panic attacks, the Veteran reported that she occasionally experienced a racing heart, felt overwhelmed, and was sweaty.  She stated that this happened at busy places like the grocery store.  

She rated her usual mood on a scale from 0 to 10 (with 10 being extremely depressed) as a 7, saying that she wanted to retreat to be by herself, and that she did not look forward to much.  Her husband tried to get her involved in things but she was not interested.  She rated her anxiety as an 8, stating she was worried about bills, managing the household, and her children.  Nothing significant was indicated with respect to impaired impulse control.

With respect to sleep impairment, she averaged 4 hours of sleep at night.  She did not want to take sleep medication because it affected her during the day.  She experienced initial insomnia for 1 to 2 hours, and woke up several times to look at the clock.  She was easily disturbed by noise or movement.

The examiner indicated that the Veteran was administered the Minnesota Multiphasic Personality Inventory-II, and results were indicative of an individual who had significantly exaggerated symptomatology.  It was inconsistent with the Veteran's presentation and suggested someone with schizophrenia.  

The examiner diagnosed depressive disorder and assigned a GAF score of 70.  She noted that these mental health symptoms were transient or mild, and caused decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Her symptoms were not severe enough to require continuous medication.

A February 2012 VA examination report reflects that the Veteran reported her relationship with her husband was good.  Her adult child lived with her, but she did not like having her in the house and wanted her to move out.  She had not made friends since moving to Texas in 2009 as she was not trusting of others.  She attended movies occasionally and church weekly.  She had lost the desire to fish.  She participated in a volunteer program with the church.  She had moderately diminished interest/participation in activities.  She worked part-time at a college as an education coordinator.

The examiner noted that the following symptoms applied to the Veteran's psychiatric diagnosis:  depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, and disturbances in motivation and mood.

The Veteran rated her level of depression as 6, and anxiety as 5.  Obsessional behaviors included counting stairs, looking at her watch, and repetitive keystrokes on the computer.  No impaired impulse control was indicated.  She had occasional thoughts of suicide, and slept 4 to 5 hours at night. 

The examiner diagnosed depressive disorder, not otherwise specified.   A GAF score of 70 was assigned.  He found the disability to be productive of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

On VA examination in March 2014, the Veteran continued to report a good relationship with her husband, though she indicated that she knew her anxiety and depression negatively affected their relationship.  Her relationship with her daughter was consistent.  She denied engaging in any social activities outside of church.  She denied spending time with friends or church members.

After service, the Veteran started taking classes in a residential building technology program, but she reportedly dropped classes in 2012 due to her depression.  She also reported that she stopped working for a transportation in 2009 due to depression and anxiety.  She worked part-time as an adjunct professor.  She stated that she missed a lot of days from work.  

The Veteran had received individual and group therapy and tried numerous medications.  She reported that that negative side effects of medication prevented her from taking most medication.  

The Veteran related that she experienced symptoms of anxiety, which she described as tightness of the chest, clammy palms, intense need to escape, sweating, and difficulty breathing.  She reported having these symptoms on a daily basis.  She denied being able to identify a trigger for what appeared to be daily attacks.  The examiner noted that this was inconsistent with reports throughout treatment records where she noted panic attacks from 2-3 times per week to monthly.

In addition, the Veteran described symptoms of depression such as feeling hopeless, not being able to get out of bed in the morning, hypersomnia, withdrawal/isolation, irritability resulting in verbal altercations with her husband and daughter, depressed mood.  She also had difficulty with concentration.  

The examiner noted that the following symptoms applied to the Veteran's diagnosis:  depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, and flattened affect.

On mental status examination, the Veteran presented with good hygiene and grooming.  Her posture and gait were unremarkable.  Her eye contact was poor.  There were no abnormalities noted in psychomotor activity or gross motor activity.  She was cooperative with no inappropriate behavior.  Her rate and flow of communication was clear, logical, and coherent with no indication of irrelevant, illogical, or obscure speech patterns.  Thought processes were clear, coherent and goal-directed.  Thought content was unremarkable and void of any perceptual or delusional disturbances.  The Veteran's mood was dysphoric with restricted affect.  She began crying upon entering the room and intermittently throughout the session.  She denied current suicidal or homicidal ideation.

The examiner diagnosed major depressive disorder, recurrent, moderate. She found the disability to be productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning with normal routine behavior, self-care, and conversation.

An April 2015 VA examination report reflects that the Veteran reported symptoms including diminished interest and pleasure in activities, depressed mood, weight gain, insomnia, fatigue, feelings of worthlessness, feelings of guilt, diminished ability to concentrate, and fleeting suicidal ideation, with no plan.

She indicated that her relationships with her siblings were poor.  She also reported a strained relationship with her husband and daughter due to mental illness.  She did not have any friends but had several acquaintances in the past.  She did not participate in any social/volunteer activities in the past.  She noted that she had become more isolated and stopped going to church and quit her job.  Occupational problems included poor social interaction, difficulty concentrating, forgetfulness, and increased tardiness/absenteeism.

The examiner indicated that the following symptoms applied to her diagnosis:  depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, and difficulty in understanding complex commands.

On mental status examination, the Veteran was alert and oriented in all spheres.  Her immediate memory was poor and she recalled 3 of 7 numbers forward and 2 of 7 numbers in backward sequence.  Her recent memory was poor and she was unable to recall three items after 5 minutes.  Remote memory was fair.  In regard to concentration, she was able to spell a word backward and completed simple mathematics and serials 3's and 7's.  There was no evidence of loose associations, flight of ideas, circumstantial or tangential thought process.  Her thought content did not display any delusions or suicidal/homicidal ideation.  Her insight and judgment were deemed fair.  

The examiner diagnosed PTSD, related to non-service stressors, and major depressive disorder, recurrent, severe.  The examiner determined that the impact of the Veteran's psychiatric disability was occupational and social impairment with reduced reliability and productivity.

An April 2015 VA mental health note reflects that she had fleeting suicidal thoughts and sustained depressed mood.  She reported anxiety and very severe depressive symptoms.  

A September 2016 VA mental health note reflects that the Veteran reported daily thoughts of suicide, thought she denied intent or plan.

Based on the foregoing, the Board believes that a 50 percent rating for the adjustment disorder is warranted for all periods on appeal. The aforementioned evidence reflects that the disability was manifested by sleep impairment, depression, social withdrawal, disturbances in motivation and mood, panic attacks, anxiety, anger, and suicidal thoughts. Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that the Veteran is entitled to a 50 percent rating for both periods before and from February 28, 2012. In reaching this determination, we note that the evidence has varied. However, during this initial period, there was evidence of sleep impairment, depression, social isolation, irritability, suicidal ideation, panic attacks and low motivation.

However, at no point during the period of the appeal, is the service-connected adjustment disorder shown to have met the criteria for the higher rating of 70 percent. As noted, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.

Significantly, the probative evidence does not show such symptoms as obsessional rituals; suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; impaired impulse control; or neglect of personal appearance and hygiene that would require the assignment of a 70 percent rating.

The Board acknowledges that the Veteran experiences suicidal ideation and some obsessional rituals, which are two symptoms listed in the rating for a next-higher, 70 percent rating.  However, the Board finds that the overall level of symptomatology, even in consideration of these symptoms, does not more nearly approximate the criteria for occupational and social impairment with deficiencies in most areas.

To the extent that the Veteran experienced social isolation and irritability with her family members, the Veteran reports fair relationships with her husband and children and noted some social activity, such as church. Therefore, the Board finds that the Veteran's adjustment disorder productive of social impairment such that she had difficulty in establishing and maintaining effective relationships, consistent with a 50 percent rating.

The also acknowledges the Veteran's report that her psychiatric disability impacted her work duties and relationships, causing absences or to leave positions.  However, difficulty in establishing and maintaining effective work relationships is contemplated in the 50 percent rating assigned, and records otherwise contradict that she left her position with a transportation company due to psychiatric disability.

In sum, the Board finds that the evidence of record is not indicative of occupational impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood. Moreover, the VA examiners also determined that the Veteran's psychiatric symptoms were only of mild to moderate severity, consistent with the 50 percent rating assigned.

The Board has also considered the GAF scores assigned during this period of 72, 60, 45, and 60.  Overall, the disability picture presented by the GAF score does not provide a basis for rating in excess of 50 percent.  See DSM-IV (a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker), while a GAF from 61-70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships)).  Here, the GAF scores demonstrating moderate to mild symptoms do not support a rating in excess of 50 percent.

While the GAF score of 45 might suggest some impairment greater than that contemplated the 50 percent rating assigned, it is but one factor for consideration in assigning a rating in this case. When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating.  As noted above, the Veteran is married, and judgment and thinking are not noted to be impairment. Thus, it cannot be said that he has occupational impairment with deficiencies in most areas such as work, family relationship, judgment, thinking or mood. Accordingly, the Board finds that a rating in excess of 50 percent is not warranted

C.  Allergic Rhinitis with Sinusitis

The Veteran's allergic rhinitis with sinusitis is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under this code, rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent rating.  Rhinitis with polyps warrants a 30 percent rating.

On VA QTC examination in November 2008, the Veteran reported that her sinus problems occurred 6 times per year, with each episode lasting for 1 week.  During episodes, she was not incapacitated.  She had headaches with these headaches.  No antibiotic treatment lasting 4 to 6 weeks was needed.  She reported interference with breathing through the nose, hoarseness of the voice, pain and nausea.  She had no purulent discharge from the noise.  She had been treated with Claritin.

Examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no nasal polyps, no scar, and no disfigurement.  There was no rhinitis noted in examination of the noise.  Examination showed sinusitis present at the left frontal with tenderness.  There was no purulent discharge.

The examiner diagnosed allergic rhinitis with sinusitis.  Subjective factors included persistent congestion, while objective factors were tenderness at the left frontal sinus.

A November 2008 treatment report from Fort Eustis reflects that the Veteran experienced itching, coughing, and sneezing the spring.  She was assessed with allergic rhinitis and took Claritin.

VA treatment records dated in September 2010 reflect that the Veteran presented with a complaint of nasal congestion and sinus pressure for 2 days.  She had a known history of allergic rhinitis.  She was assessed with allergic rhinitis and prescribed Amoxicillin, Flunisolide nasal spray, and loratadine.

On VA examination in October 2010, the Veteran reported a history of periodic or seasonal nasal symptoms related to nasal congestion and drainage.  She took Loratadine on a regular basis.  She complained on examination of mild nasal congestion and itchy eyes.  In September 2010, she was treated for a flare-up of allergic rhinitis or sinusitis with Amoxicillin.  She was only treated with antibiotics one time over the past year for an upper respiratory tract infection.

Examination of the nose revealed mild swelling involving bilateral inferior turbinates.  There was approximately 20 to 30 percent nasal obstruction present involving each nasal cavity.  There was no mucous in the nose or nasopharynx.  There was no nasal crusting or polyps.  CT scan of the paranasal sinuses showed a completely normal examination without evidence of acute or chronic sinusitis present.  A diagnosis of allergic rhinitis was assigned.  Flunisolide nasal spray and Loratadine were recommended for treatment.

On VA examination in April 2015, the Veteran reported being treated for sinusitis one time within the past year with antibiotics and a steroid injection.

The examiner noted that there were no current findings, signs or symptoms attributable to her front sinusitis.  She had one non-incapacitating episodes of sinusitis during the past 12 months, but no incapacitating episodes.

With respect to rhinitis, there was not greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on either side.  Permanent hypertrophy of nasal turbinates and nasal polyps were also not identified.

The examiner diagnosed allergic rhinitis and sinusitis.

On VA treatment in February 2016, the Veteran stated she had some sinus issues and took previous prescribed medication with relief.  She denied symptoms such as coughing, sneezing, nasal or chest congestion at that time.

Based on the aforementioned clinical evidence of record, the Board finds that because the evidence demonstrates that she does not have polyps and or/a greater than 50 percent obstruction of his nasal passage on both sides or complete obstruction on one side.  There is no basis upon which to assign the minimum 10 percent rating for his allergic rhinitis at any time during the appeal period.  

The Board has also considered whether a compensable rating is warranted on the basis of sinusitis.  Diagnostic Code 6514 provides that a 10 percent rating is assigned for 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; 3 to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  However, the record does not demonstrate any incapacitating episodes, and such episodes were specifically denied on 2015 VA examination.  While a few occasions of non-incapacitating episodes have been noted, 3 to 6 episodes during any 12-month period relevant to the appeal have not been shown.

The Board has considered the applicability of other diagnostic codes; however, the Veteran's allergic rhinitis with sinusitis is not shown to involve any other factor that would warrant evaluation under any other provision of the rating schedule.  

Accordingly, the Board concluded that an initial, compensable rating for allergic rhinitis with sinusitis must be denied.

D.  Onychomycosis

The Veteran's onychomycosis is rated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Diagnostic Code 7813 pertains to dermatophytosis, which is in turn rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars, under Diagnostic Code 7801-7805, or dermatitis, under Diagnostic Code 7806, depending upon the predominant disability.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 6 square inches (39 sq.cm.) are rated 10 percent disabling. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars.   One or two scars that are unstable or painful warrant a 10 percent rating, while a 20 percent rating is warranted for three or four of such scars.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent of the entire body, or of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board denying an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA disagreed with the Court's decision and appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit). On July 14, 2017, the Federal Circuit issued an opinion that reversed the decision by the Court, noting that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code." Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017).  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Id.  As such, the Board is bound by the Federal Circuit's interpretation.

On VA QTC examination in 2008, the Veteran reported that her onychomycosis had been present since 2004.  The skin disease did not involve any areas that are exposed to the sun.  Due to her skin condition, she had thick, opaque nails.  She had no exudation, ulcer formation, itching, shedding, or crusting.  The symptoms occurred constantly.  She had been using Lamisil daily for nine months, which was a systemic antifungal.  She indicated that she had no experienced side effects for the medication.

The examiner noted that with respect to the condition, the Veteran's toenails were painted and a diagnosis was not possible.

On VA examination in November 2010, the Veteran reported that she had been treated for onychomycosis with Lamisil while in service for 6 months, and then the condition cleared up.  She said that these symptoms had relapsed as the time of examination.  Examination of the toenails revealed no fungal infection or onychomycosis.  The percentage of total and exposed body surface area involved was 0 percent.  The examiner diagnosed onychomycosis of the right big toe, with presently no lesions seen.

In December 2010, the Veteran presented for VA treatment with concern of nail fungus right foot hallux.  She was prescribed Lamisil.

In March 2011, the second and third months' dose of Lamisil was ordered.

An April 2011 VA podiatry consult reflects that the Veteran was seen for treatment of mycotic nails.  She was reportedly taking Lamisil with some improvement.  The examiner noted mycotic hallux nail of the right foot with decreased discoloration.  She was assessed with onychomycosis.

On April 2012 VA treatment, the examiner noted that she had failed oral Terbinafine (Lamisil) twice for fungal nail infection in the feet.  She denied any pain but was ready for nail reduction and was referred to podiatry.

A July 2012 VA podiatry consult reflects assessment of recurrent onychomycosis.  The nails were debrided and she was prescribed Naftin gel.

A September 2014 VA podiatry consult reflects that the Veteran had a history of using Lamisil tabs for nail fungus for 3 series.  She was assessed with a right hallux nail lysis.  The nail was debrided.

On VA examination in April 2015, the Veteran reported that she had a history of use of Lamisil tabs for nail fungus times 3 series in the past, with recurrent nail fungus and nail trimming to encourage the toenail to reattach to the nail bed.  She was currently using a topical cream (Clotrimazole) after a recent toe nail trimming.  She reported discomfort and numbness due to this condition.

The examiner indicated that the Veteran had been treated with topical medication, Clotrimazole cream, for less than 6 weeks during the past 12 months.  The condition affected less than 5 percent of total body area and no exposed areas.

No other pertinent physical findings, complications, conditions, signs and/or symptoms were indicated.

The examiner diagnosed onychomycosis.

In regard to the evidence of discussed above, there is no showing that this skin disability affects at least 5 percent, but less than 20 percent of the entire body covered; or at least 5 percent, but less than 20 percent of exposed areas.

However, the evidence does reflect that, during the course of the appeal period, the Veteran was prescribed Lamisil tablets for 3 series.  The Board has considered whether this medication is another type of systemic therapy envisioned by Diagnostic Code 7806.

To the extent that the regulation and VA's Adjudication Manual provide guidance, they indicate that the term "such as" should be construed broadly, to warrant inclusion of other systemic therapies that are not corticosteroids or immunosuppressive drugs, but nevertheless are oral medications prescribed by a doctor to treat the underlying skin disorder.  See also Johnson, No. 16-2144. The above evidence reflects that, based on the facts of this case, Lamisil is such a medication.

Given that the Veteran has used this medication on an intermittent basis, the Board finds that a 10 percent rating is warranted.  However, given that the Veteran has apparently stopped using his medication and was using topical creams instead, the Board finds that a 30 percent rating, based upon use of systemic treatment total duration of 6 weeks or more, but not constantly, during a 12-month period, is not warranted.

The Board acknowledges that the Veteran essentially prescribed a 3-month dose of Lamisil, which totals a duration of greater than 6 weeks.  However, given that there is no indication of use of this medication outside of this period, the Board finds that the Veteran's overall disability picture is that of more intermittent use of this treatment.
 
The Board has also considered whether the Veteran is entitled to a higher rating on the basis of scars.  However, there is no indication in the record of associated scarring.

Consistent with Diagnostic Code 7805, the Board has also considered whether a higher rating based on a disabling effect not considered under Diagnostic Codes 7800-7804 is warranted; however, given that the disability is not shown to be productive of other impairment warranting consideration under another diagnostic code, a higher rating on this basis is not applicable.

Accordingly, on this record, an initial 10 percent rating for the service-connected onychomycosis is not warranted.  




E.  IBS

The Veteran's IBS has been rated as noncompensable and 30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7319 as irritable colon syndrome.  Under Diagnostic 7319, a 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A maximum 30 percent rating is assigned when there is severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  The Board further notes that 38 C.F.R. § 4.114 prohibits simultaneous evaluations under Diagnostic Codes 7301 to 7329, inclusive; Diagnostic Codes 7331 and 7342; and Diagnostic Codes 7345 to 7348.

An April 2008 treatment report from the Bethesda Naval Medical Clinic reflects that the Veteran had a long history of hematochezia and constipation.  She was to try Miralax for constipation.  

On VA QTC examination in November 2008, the Veteran reported that she had been diagnosed with IBS.  She experienced nausea and vomiting, chronic constipation, diarrhea, and alternating diarrhea and constipation.  She also reported abdominal pain located at the lower abdomen with characteristic cramps.  The symptoms occurred intermittently, as often as twice a month, with each occurrence lasting 2 days. The number of attacks within the past year was 20.  She treated the condition with Miralax.

Examination of the abdomen revealed tenderness to palpation. 

The examiner diagnosed IBS.  The subjective factors were intermittent bowel cramping and pain.  Objective factors were medication and generalized tenderness.  The intestinal condition did not cause significant anemia.  There were no findings of malnutrition.

An August 2009 report from Dr. S. reflects that the Veteran complained of rectal blooding.  She also had alternating constipation and diarrhea.  She also had abdominal pain associated with the diarrhea.  She had notice some increased gas and bloating, especially following meals.  She denied weight gain or loss or vomiting.

She was assessed with abdominal pain, left lower quadrant cramping with the diarrhea and the blood possibly suggestive of a left-sided colitis.  Blood in the stool and bloating/gas were also assessed.

Colonoscopy in September 2009 revealed internal hemorrhoids.  

On VA examination in November 2010, the Veteran reported symptoms of diarrhea alternating with constipation, with each symptom lasting one week at a time.  When he had diarrhea, she had loose stools and went to the bathroom approximately 6 to 7 times.  Occasionally, she had blood in the stools.  She also had a history of hemorrhoids and colonic polyps.  The Veteran denied any abdominal pain at present, but when she had an IBS flare-up, she experienced abdominal discomfort.  She denied nausea, vomiting, or heartburn.  She was on a regular diet.  

Examination of the abdomen revealed that it was soft and tender.  There was no organmegaly, and bowel sounds were good.  There was no tenderness on palpation.  The examiner diagnosed IBS, presently not on treatment.

Chronic constipation was noted on VA treatment in June 2011.

A February 2013 VA treatment report reflects that the Veteran complained of rectal bleeding, constipation, blood in stools, abdominal pain, and diarrhea.  

On VA examination in April 2015, the Veteran reported that she took over the counter fiber pills for treatment of her condition.  She indicated that she experienced alternating diarrhea and constipation, with 3 to 4 days of constipation followed by 2 to 3 days of loose, watery stools.  She also experienced abdominal distention characterized by abdominal bloating after eating and abdominal pain with constipation 3 to 4 times per week.  She also had bleeding from hemorrhoids.

The examiner indicated that the Veteran had frequent episodes of bowel disturbance with abdominal distress, but not more or less constant abdominal distress.  Exacerbations or attacks of the intestinal condition occurred more than 7 times during the past 12 months.  The Veteran did not have weight loss, malnutrition or other health complications related to the condition.

The examiner diagnosed IBS, and indicated that the Veteran's work as a part-time adjunct professor was not impacted.

A May 2015 VA gastroenterology consultation reflects that the Veteran was referred for constipation and rectal bleeding.  She only took fiber at that time, and had 1 to 2 bowel movements per week.  She also complained of abdominal pain, gas, bloating, and nausea, but not vomiting.  She was assessed with chronic constipation complicated by hemorrhoidal bleeding.  Colace supplements and a high fiber diet were recommended.

Continued problems with constipation and diarrhea were reported on VA treatment in October 2015 and April 2016.  On VA treatment in January 2017, the Veteran reported that she took Miralax, 2 teaspoons full a day. She had a bowel movement about every 3 days, and when she starting she keeps going for 3-4 days constantly with diarrhea. This cycle repeated itself.

Based on the foregoing, the Board finds that a 30 percent, uniform rating for the Veteran's IBS is warranted.  In so finding, the Board notes that the Veteran's symptoms of diarrhea and constipation, with abdominal distress, have been consistently noted throughout the course of the appeal period.  While the overall frequency noted on examination in April 2015 has not been discussed in previous examinations or treatment records, the Board resolves reasonable doubt in the Veteran's favor and finds that severe IBS has been demonstrated prior to the April 2015 examination as well.

However, the Board also finds that a rating in excess of 30 percent is not warranted.  As noted above, a 30 percent rating is the maximum allowable under Diagnostic Code 7319.  

The Board has considered the applicability of other diagnostic codes; however, the Veteran's IBS is not shown to involve any other factor that would warrant evaluation under any other provision of the rating schedule.   In particular, the Board notes that while the Veteran is service-connected for hemorrhoid and such has been noted in treatment records, the maximum rating under Diagnostic Code 7336 is 20 percent.

Accordingly, an initial 30 percent rating for IBS, but no higher, is granted.

F.  All Rating Claims

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Accordingly, the Board finds that initial, uniform 50 and 30 percent rating for the Veteran's adjustment disorder and IBS, respectively, are warranted, that an initial 10 percent for onychomycosis is warranted, and that a separate, 10 percent rating for right cubital tunnel syndrome is warranted, but that higher ratings for these disabilities and the other disabilities on appeal must be denied. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to service connection for anemia is granted.

Entitlement to service connection for endometriosis is granted.

Entitlement to service connection for left hip degenerative joint disease is granted.

Entitlement to an initial rating in excess of 10 percent for right cubital tunnel syndrome, status post ulnar nerve transposition with residual scar, is denied.

Entitlement to a separate, 10 percent rating for right cubital tunnel syndrome is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for left cubital tunnel syndrome is denied.

Entitlement to an initial, 50 percent rating for adjustment disorder prior to February 28, 2012 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 50 percent rating for adjustment disorder from February 28, 2012 to May 19, 2013 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 50 percent for adjustment disorder from May 20, 2013 is denied.

Entitlement to an initial, compensable rating for allergic rhinitis with sinusitis is denied.

Entitlement to an initial 30 percent rating for IBS prior to April 14, 2015 is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

Entitlement to a rating in excess of 30 percent for IBS from April 14, 2015, is denied.

Entitlement to a 10 percent rating for onychomycosis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

REMAND

Upon review of the claims file, the Board believes that additional development on the remaining claims is warranted.

Service Connection for Right Carpal Tunnel and Visual Disturbances 

The Veteran contends that her right carpal tunnel syndrome and disability manifested by visual disturbances had their onset in service.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to right carpal tunnel syndrome, service treatment records reflect assessment of mild right carpal tunnel syndrome.  The Veteran continued to complain of right hand/wrist pain, and subsequently underwent EMG studies in August 2006, which showed median neuropathy on the right consisted with carpal tunnel in mild degree.

Following service, on VA QTC examination in November 2008, the examiner did not diagnosis right carpal tunnel syndrome, as there was no pathology to render a diagnosis.

The Veteran has undergone EMG studies since service, with conflicting results.  A July 2012 VA occupational therapy consult reflects that the Veteran brought a recent EMG which showed bilateral medial and ulnar nerve compression consistent with carpal and cubital tunnel, respectively.  However, VA EMG reports dated in December 2013 and January 2015 do not reflect carpal tunnel on the right.  

Given the foregoing, it is unclear as to whether diagnosis of right carpal tunnel syndrome is appropriate.  Even if such a diagnosis is warranted, it is unclear as to whether there is separate symptomatology stemming from carpal tunnel syndrome as opposed to the Veteran's cubital tunnel syndrome, for which she is already service-connected.

Accordingly, the Veteran should be afforded a VA examination to clarify the diagnosis and identify any manifestations of the claimed carpal tunnel syndrome.  

With respect to the claimed visual disturbances, service treatment records reflect various visual complaints.  A September 2005 report indicates complaint of vision for 10 months, worse with contact lens wear.  An assessment of visual disturbance, amblyopia, and refractive error was noted.  In December 2005, wavy vision in the left eye for 1 year was noted.  A March 2006 reflects that the Veteran continued to complain of wavy vision.  Retinal defects and retinal thickening of the macula were indicated.  She underwent photo refractive keratectomy (laser surgery) in 2006.

On post service VA QTC examination in November 2008, the Veteran reported that she had experienced metamorphosia since 2004.  She had an extensive work-up by military doctors, but no etiology was seen.  An ophthalmological examination revealed no pathology for her subjective complaints of blurred and distorted vision.

A February 2011 VA treatment report also reflects assessment of metamorphosia, no organic cause noted.

On VA examination in February 2012, the Veteran continued to complain of slight waviness in her vision since 2004.  That examiner diagnosed refractive error, typical dryness of the eye following photo refractive keratectomy, very subtle retinal pigment epithelial alteration between the fovea in each eye, etiology unknown, and microscopic foreign body scar of the left eye, etiology unknown.  The examiner noted that it was possible that the Veteran's complaint of wavy vision could possibly due to central serous retinopathy that occurred in 2004, but one could not be absolutely certain without resort to speculation.

A March 2015 VA treatment report reflects assessment of refractive error, presbyopia, and dry eyes.

On VA examination in April 2015, the examiner diagnosed dry eyes and visual disturbance.  The examiner noted that there were subtle irregularities in the macula of both eyes, the etiology was unknown and could not be related to service without resort to speculation.

On VA examination in September 2016, the examiner diagnosed dry eyes and meibomitis/Meibomian gland dysfunction, and noted that the dysfunction contributed to the progression of dry eyes.

The foregoing evidence establishes the Veteran's continued complaint of wavy and distorted vision.  However, it is unclear as to whether there is a known pathology. While the 2008 VA examiner indicated that no diagnosis applied, the 2012 VA examiner suggested that the disability could be due to central serous retinopathy, but could not answer the question without resort to speculation.  Neither the 2015 examiner nor September 2016 examiner addresses whether the Veteran's visual disturbances were related to known diagnosis.  The Board notes that the Veteran is already service-connected for dry eyes, and this disability is not subject of the current appeal.

Accordingly, the Veteran should be provided a VA examination to clarify the diagnosis and provide an opinion on the nature and etiology of the claimed visual disturbances.

Increased Rating for Right Hip, Right Shoulder, Lumbar Spine, Cervical Spine

The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing conditions, and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The Board notes that the Veteran was afforded VA examinations pertaining to the joints in 2010, 2012, and 2015.  Review of these examination reports reveal that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, these VA examinations are incomplete, and the Veteran must be provided a new VA examination with respect to the right hip, right shoulder, lumbar spine and cervical spine, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing conditions.

TDIU

On remand, the AOJ should develop the TDIU claim, including sending the Veteran the appropriate letter to ensure compliance with all notice and assistance requirements under the Veterans Claims Assistance Act of 2000. The Veteran should be advised to submit a VA Form 21-8940 and submit any related employment records, or information and authorization to obtain any relevant records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and send an appropriate letter to the appellant to ensure compliance with all notice and assistance requirements with respect to her TDIU claim. The AOJ should forward the appropriate forms, VA Form 21-8940 and VA Form 21-4192 for completion. Any relevant employment records identified should be obtained.

2.  Assist the Veteran in associating with the claims folder updated treatment records.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed right carpal tunnel syndrome.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, and elicit from the Veteran a detailed medical history. 

The examiner should clearly indicate whether a diagnosis of right carpal tunnel syndrome is warranted.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that right carpal tunnel syndrome was incurred service or are otherwise medically related to service.  

In providing the diagnosis, the examiner is asked to consider and address in-service notations of right carpal tunnel syndrome, as well as the 2006 EMG findings, and reconcile those findings with post-service VA EMG findings in 2013 and 2015 indicating no right median neuropathy.

If the examiner determines that diagnosis of carpal tunnel syndrome is warranted, he/she should also indicate whether the manifestations of right carpal tunnel syndrome are separate and distinct from service-connected right cubital tunnel syndrome, and if so, identify the manifestations.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. 

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed visual disturbances.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, and elicit from the Veteran a detailed medical history. 

The examiner should clearly indicate whether a diagnosis related to the Veteran's complaints of wavy and distorted vision is warranted.  The examiner should consider and address previous VA ophthalmologic examinations from 2008, 2012, 2015, and 2016 in indicating whether a diagnosis is warranted, and reconcile any inconsistent findings. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed eye disability was incurred service or are otherwise medically related to service.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. 

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

5.  Schedule the Veteran for a VA examination(s) to ascertain the current severity and manifestations of the Veteran's service-connected right hip, right shoulder, lumbar spine, and cervical spine disabilities. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the right hip, right shoulder, lumbar spine and cervical spine.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right hip, right shoulder, lumbar spine, and cervical spine, is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examiner should also indicate if there is ankylosis of the lumbar or cervical spine or resultant neurological impairment.  If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations.  

In addition, the examiner should describe the frequency and duration of any incapacitating episodes due to the lumbar or cervical spine disability, if applicable.

The examiner should also comment on the impact of the Veteran's right hip, right shoulder, lumbar spine, and cervical spine disabilities on her ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

 6. After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


